                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RANDY STANSBERRY,                                   Case No. 4:18-cv-01563-KAW
                                   8                   Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT'S
                                   9            v.                                          MOTION TO DISMISS
                                  10    UNITED STATES OF AMERICA,                           Re: Dkt. No. 18
                                  11                   Defendant.

                                  12          On June 29, 2019, Defendant United States of America ("Defendant") filed a Motion to
Northern District of California
 United States District Court




                                  13   Dismiss Plaintiff's Complaint. (Def.'s Mot., Dkt. No. 18.) On July 27, 2018, Plaintiff Randy

                                  14   Stansberry ("Plaintiff") opposed. (Pl.'s Opp'n, Dkt. No. 24.) On August 10, 2018, Defendant

                                  15   replied. (Def.'s Reply, Dkt. No. 26.)

                                  16          The Court finds this matter suitable for resolution without hearing pursuant to Civil Local

                                  17   Rule 7-1 (b), and hereby vacates the hearing initially set for September 20, 2018. For the reasons

                                  18   set forth below, the Court GRANTS Defendant's Motion to Dismiss with prejudice.

                                  19                                           I.   BACKGROUND
                                  20          Plaintiff is an elderly, disabled woman who was receiving Title XVI supplemental security

                                  21   income benefits when on February 2, 2013 and March 8, 2013, the Social Security Administration

                                  22   ("SSA") issued notices informing her that she was overpaid benefits in the amount of $19,233.80

                                  23   for the period from January 2011 through March 2013. (Compl., Dkt. No. 1 ¶ 10; Ex. A, Dkt. No.

                                  24   28 at 6.) On March 18, 2013, Plaintiff requested waiver of the overpayment, stating that she was

                                  25   not at fault in causing the overpayment and could not afford to pay. (Ex. A at 6.) On May 21,

                                  26   2013, her request for waiver was denied. (Id.) Plaintiff filed a request for reconsideration on

                                  27   August 1, 2013. (Id.) On February 6, 2014, the Administration decreased the amount of the

                                  28   overpayment by $2,732.07. (Id.) On March 11, 2013, Plaintiff filed a written request for a hearing
                                   1   with an Administrative Law Judge ("ALJ"). (Id.) ALJ Michael Blume held a hearing on May 19,

                                   2   2015 in Oakland, California. (Id.) On August 6, 2015, ALJ Blume rendered a partially favorable

                                   3   decision finding that Plaintiff was overpaid benefits in the amount of $19,349.96 during January 1,

                                   4   2011 to March 1, 2013, that Plaintiff was at fault in causing a portion of the overpayment for the

                                   5   amount of $13,902.52, that Plaintiff was not at fault in causing a portion of the overpayment for

                                   6   the amount of $5,447.44, that recovery of the overpayment would be against equity and good

                                   7   conscience for a portion of the overpayment and recovery of the overpayment was not waived, and

                                   8   Plaintiff is liable for repayment of a portion of the overpayment, $13,390.52, but is not liable for

                                   9   repayment of $5,447.44 during the period of January 2011 to March 2013. (Id. at 8-9.)

                                  10          ALJ Blume also mentioned in his opinion that:

                                  11                  As previously noted, the Administration has failed woefully in its
                                                      legal requirement to provide adequate and proper accounting of the
                                  12                  overpayment amount and the basis for this calculation. The myriad
Northern District of California
 United States District Court




                                                      of confusing and even conflicting notices are well documented in
                                  13                  the record. Further exacerbating the situation, the Administration
                                                      has failed to adequately resolve these deficiencies notwithstanding
                                  14                  the many attempts of the claimant and her representative. In fact, the
                                                      record indicates the Administration had alleged absurdly that the
                                  15                  claimant owned real property in Simi Valley, CA based on the fact
                                                      that Texas was sending tax bills to a Simi Valley property for a
                                  16                  Texas property the claimant jointly owned. Apparently, the claimant
                                                      was living at the Simi Valley property owned by her brother. As a
                                  17                  result of the Administration's mistaken assumption, her payments
                                                      were ceased and she lost her home to foreclosure.
                                  18
                                              (Id.) Plaintiff's Complaint alleges that as a direct result of the Administration's negligence
                                  19
                                       in the handling of Ms. Stansberry's overpayment issue, Ms. Stansberry's home was lost to
                                  20
                                       foreclosure proceedings, as her main source of income was from social security income, and as a
                                  21
                                       direct result of losing her home to foreclosure, Ms. Stansberry has been homeless. (Compl. ¶ 13)
                                  22
                                       Plaintiff's Complaint also alleges that as a direct result of the Administration's negligence, Ms.
                                  23
                                       Stansberry has suffered extreme emotional distress and continues to suffer emotional distress from
                                  24
                                       the loss of her home and the use of many of her personal possessions. (Id.)
                                  25
                                              Plaintiff has not timely appealed the ALJ's decision, because well over 60 days have
                                  26
                                       expired since August 6, 2015, the date of the ALJ's decision. (Def.'s Mot. at 3; Ex. A at 3.)
                                  27
                                       Instead, Plaintiff filed this instant action on March 12, 2018, where she sued the United States of
                                  28
                                                                                         2
                                   1   America under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 and 28 U.S.C. § 1346(b)(1),

                                   2   alleging negligence in connection with Ms. Stansberry's application for appeal and waiver of

                                   3   overpayment of benefits. (Compl. ¶ 1-3, 15-18.) Defendant's Motion to Dismiss Plaintiff's

                                   4   Complaint followed. (Def.'s Mot.)

                                   5                                     II.    LEGAL STANDARD

                                   6          A. Rule 12(b)(1)

                                   7          Under Federal Rule of Civil Procedure 12(b)(1), a party may file a motion to dismiss based

                                   8   on a lack of subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). A complaint must contain a short

                                   9   and plain statement of the ground for the court's jurisdiction. Fed. R. Civ. P. 8(a)(1). The plaintiff

                                  10   has the burden of establishing jurisdiction. See Kokkoken v. Guardian Life Ins. Co. of Am., 511

                                  11   U.S. 375, 377 (1994); Farmers Ins. Exchange v. Portage La Prairie Mut. Ins. Co., 907 F.2d 911,

                                  12   912 (9th Cir. 1990). A defendant's Rule 12(b)(1) jurisdictional attack can be either factual or
Northern District of California
 United States District Court




                                  13   facial. White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). "A 'facial' attack asserts that a

                                  14   complaint's allegations are themselves insufficient to invoke jurisdiction, while a 'factual' attack

                                  15   asserts that the complaint's allegations, though adequate on their face to invoke jurisdiction, are

                                  16   untrue." Courthouse News Serv. v. Planet, 750 F.3d 776, 780 n.3 (9th Cir. 2014). Under a facial

                                  17   attack, the court "accept[s] all allegations of fact in the complaint as true and construe[s] them in

                                  18   the light most favorable to the plaintiffs." Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136,

                                  19   1139 (9th Cir. 2003). In a factual attack, the court "need not presume the truthfulness of the

                                  20   plaintiff's allegations" and "may review evidence beyond the complaint without converting the

                                  21   motion to dismiss into a motion for summary judgment." Safe Air for Everyone v. Meyer, 373 F.3d

                                  22   1035, 1039 (9th Cir. 2004).

                                  23          B. Rule 12(b)(6)

                                  24          Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss based

                                  25   on the failure to state a claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). A

                                  26   motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the claims asserted in the

                                  27   complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). In considering such a motion, a

                                  28   court must "accept as true all of the factual allegations contained in the complaint." Erickson v.

                                                                                          3
                                   1   Pardus, 551 U.S. 89, 94 (2007). The court may also dismiss the case or a claim "only where there

                                   2   is no cognizable legal theory" or there is an absence of "sufficient factual matter to state a facially

                                   3   plausible claim to relief." Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th

                                   4   Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009)).

                                   5          Generally, if the court grants a motion to dismiss and dismisses a complaint, it should grant

                                   6   leave to amend even if no request to amend is made "unless it determines that the pleading could

                                   7   not possibly be cured by the allegation of other facts." Lopez v. Smith, 203 F.3d 1122, 1127 (9th

                                   8   Cir. 2000). Moreover, dismissal with prejudice is proper only if amendment is futile or if the

                                   9   "complaint could not be saved by any amendment." United States v. Corinthian Colleges, 655

                                  10   F.3d 984, 995 (9th Cir. 2011).

                                  11          C. Sovereign Immunity

                                  12          "It is axiomatic that the United States may not be sued without its consent and that the
Northern District of California
 United States District Court




                                  13   existence of consent is a prerequisite for jurisdiction." Jachetta v. United States, 653 F.3d 898, 903

                                  14   (9th Cir. 2011) (quoting United States v. Mitchell, 463 U.S. 206, 212 (1983)). "As a sovereign, the

                                  15   United States is immune from suit unless it waives such immunity." Chadd v. United States, 794

                                  16   F.3d 1104, 1108 (9th Cir. 2015). "Similarly, suits against officials of the United States...in their

                                  17   official capacity are barred if there has been no waiver." Sierra Club v. Whitman, 268 F.3d 898,

                                  18   901 (9th Cir. 2001). This is the doctrine of sovereign immunity.

                                  19          As the Ninth Circuit has explained: "Before we may exercise jurisdiction over any suit

                                  20   against the government, we must have 'a clear statement from the United States waiving sovereign

                                  21   immunity, together with a claim falling within the terms of the waiver.'" Jachetta, 653 F.3d at 903

                                  22   (citing United States v. White Mountain Apache Tribe, 537 U.S. 465, 472 (2003)). Furthermore,

                                  23   "limitations and conditions upon which the Government consents to be sued must be strictly

                                  24   observed and exceptions thereto are not to be implied." Mollison v. United States, 568 F.3d 1073,

                                  25   1075 (9th Cir. 2009) (citing Soriano v. United States, 352 U.S. 270, 276 (1957)) (internal

                                  26   quotations omitted; alteration in original)). Absent a waiver, "a court does not have authority to

                                  27   award relief against the United States or a federal agency." Isaacs v. United States, No. 13-cv-

                                  28   01394-WHO, 2013 WL 4067597, at *1 (N.D. Cal. Aug. 1, 2013). "As the party asserting a claim
                                                                                          4
                                   1   against the United States, [the plaintiff] has the burden of 'demonstrating unequivocal waiver of

                                   2   immunity.'" United States v. Park Place Associates, Ltd., 563 F.3d 907, 924 (9th Cir. 2009)

                                   3   (quoting Cunningham v. United States, 786 F.2d 1445, 1446 (9th Cir. 1986)). Waivers must be

                                   4   "unequivocally expressed in the statutory text" and "are to be strictly construed, in terms of its

                                   5   scope, in favor of the sovereign." Jordan v. The Presidio Trust, 4:16-cv-02122-KAW, 2017 WL

                                   6   396169, at *3 (N.D. Cal. Jan. 30, 2017) (quoting Dep't of the Army v. Blue Fox, 525 U.S. 255, 261

                                   7   (1999)). The party seeking the waiver must also meet this "high standard" in order to obtain it. Id.

                                   8   (quoting Hajro v. U.S. Citizenship and Immigration Servs., 811 F.3d 1086, 1101 (9th Cir. 2016)).

                                   9          D. Judicial Review of Decisions Under the Social Security Act

                                  10          "The Social Security Act contains a limited waiver of sovereign immunity." Bulletti v.

                                  11   Astrue, Nos. C11-5368 MEJ, 12-682 MEJ, 2012 WL 4120536, at *4 (N.D. Cal. Sept. 19, 2012)

                                  12   (citing 42 U.S.C. § 405(g), (h)) (emphasis added). 42 U.S.C. § 405(g) ("Section 405(g)") provides:
Northern District of California
 United States District Court




                                  13                  Any individual, after any final decision of the Commissioner of
                                                      Social Security made after a hearing to which he was a party,
                                  14                  irrespective of the amount in controversy, may obtain a review of
                                                      such decision by a civil action commenced within sixty days after
                                  15                  the mailing to him of notice of such decision or within such further
                                                      time as the Commissioner of Social Security may allow.
                                  16

                                  17   42 U.S.C. § 405(g). Section 405(g) thus "limits judicial review to...a 'final decision' of the

                                  18   Secretary made after a hearing." Califano v. Sanders, 430 U.S. 99, 108 (1977). Under the relevant

                                  19   regulations, a claimant obtains a final decision only after completing the four steps of the

                                  20   administrative review process: (1) an initial determination; (2) reconsideration; (3) a hearing

                                  21   before an ALJ; and (4) review by the Appeals Council. Lopez v. Gumushyan, No. 16-CV-07236-

                                  22   LB, 2017 WL 2118313, at *3 (N.D. Cal. May 16, 2017) (citing Kildare v. Saenz, 325 F.3d 1078,

                                  23   1082 (9th Cir. 2003) (“A final decision has two elements: (1) presentment of the claim to the

                                  24   Commissioner, and (2) complete exhaustion of administrative remedies.”); Johnson v. Shalala, 2

                                  25   F.3d 918, 921 (9th Cir. 1993)). Before appealing to district court, a "plaintiff must exhaust all

                                  26   administrative remedies by seeking a reconsideration decision, then an ALJ decision after a

                                  27   hearing, and then a final review by the Appeals Council." Lopez, 2017 WL 2118313, at *3 (citing

                                  28   20 C.F.R. 404.900(a)(1)-(5)).
                                                                                         5
                                   1          Furthermore, 42 U.S.C. § 405(h) limits federal-court jurisdiction to claims brought through

                                   2   the above 42 U.S.C. § 405(g) framework, and provides:

                                   3                  The findings and decision of the Commissioner of Social Security
                                                      after a hearing shall be binding upon all individuals who were
                                   4                  parties to such hearing. No findings of fact or decision of the
                                                      Commissioner of Social Security shall be reviewed by any person,
                                   5                  tribunal, or governmental agency except as herein provided. No
                                                      action against the United States, the Commissioner of Social
                                   6                  Security, or any other officer or employee thereof shall be brought
                                                      under section 1331 or 1346 of title 28 to recover on any claim
                                   7                  arising under this subchapter.
                                   8   42 U.S.C. § 405(h). The U.S. Supreme Court has broadly interpreted the last sentence of 42 U.S.C.

                                   9   § 405(h), or: "No action against the United States, the Commissioner of Social Security, or any

                                  10   other officer or employee thereof shall be brought under section 1331 or 1346 of title 28 to recover

                                  11   on any claim arising under this subchapter." See Hooker v. United States Dep't of Health and

                                  12   Human Servs., 858 F.2d 525, 529 (1988) (citing Weinberger v. Salfi, 422 U.S. 749, 760-61
Northern District of California
 United States District Court




                                  13   (1975)). In doing so, the U.S. Supreme Court has held that the phrase "arising under" the Act

                                  14   includes "a claim in which 'both standing and the substantive basis for the presentation' of the

                                  15   claim is the Social Security Act." Hooker, 858 F.2d at 529 (citing Weinberger, 422 U.S. at 760-

                                  16   61); see also Marin v. HEW, Health Care Financing, 769 F.2d 590, 592 (9th Cir. 1985)

                                  17   ("Congress envisioned just this type of [social security] claim and provided an administrative

                                  18   remedy for it" under section 405(h) and any tort cause of action that a party would pursue is

                                  19   "anticipated by the statute" of section 405(h) as well). Section 405(h) thus bars for example,

                                  20   constitutional challenges to the Social Security Act's requirements (see Weinberger, 422 U.S. at

                                  21   760-61), FTCA-based tort claims for wrongful disability determinations (see Hooker, 858 F.2d at

                                  22   529-30) and Bivens-based due-process claims for the wrongful termination of benefits (see

                                  23   Schweiker v. Chilicky, 487 U.S. 412, 413, 329 (1988)). Lopez, 2017 WL 2118313, at *4.

                                  24          In a "typical" Social Security benefits case – "where an individual seeks a monetary benefit

                                  25   from the agency, ... the agency denies the benefit, and the individual challenges the lawfulness of

                                  26   that denial" – 42 U.S.C. § 405(h) "plainly bars § 1331 review ... irrespective of whether the

                                  27   individual challenges the agency's denial on evidentiary, rule-related, statutory, constitutional, or

                                  28   other legal grounds." Id. (quoting Shalala, 529 U.S. at 10.)
                                                                                         6
                                   1          E. The Federal Tort Claims Act (28 U.S.C. §§ 2671-2680) & 20 C.F.R. § 429.101

                                   2          28 U.S.C. § 2675(a) of the Federal Tort Claims Act (28 U.S.C. §§ 2671-2680) provides:

                                   3                          (a) An action shall not be instituted upon a claim against the
                                                      United States for money damages for injury or loss of property or
                                   4                  personal injury or death caused by the negligent or wrongful act or
                                                      omission of any employee of the Government while acting within
                                   5                  the scope of his office or employment, unless the claimant shall
                                                      have first presented the claim to the appropriate Federal agency
                                   6                  and his claim shall have been finally denied by the agency in
                                                      writing and sent by certified or registered mail. The failure of an
                                   7                  agency to make final disposition of a claim within six months after it
                                                      is filed shall, at the option of the claimant any time thereafter, be
                                   8                  deemed a final denial of the claim for purposes of this section. The
                                                      provisions of this subsection shall not apply to such claims as may
                                   9                  be asserted under the Federal Rules of Civil Procedure by third party
                                                      complaint, cross-claim, or counterclaim.
                                  10
                                       28 U.S.C. § 2675(a) (emphasis added). Therefore, it is clear that in order to bring an action in
                                  11
                                       federal court under the Federal Tort Claims Act, a party must first present the claim to the
                                  12
Northern District of California




                                       appropriate federal agency (here the SSA) in writing and send it by certified or registered mail.
 United States District Court




                                  13
                                       The failure of an agency to make a final disposition of that claim within six months after it filed
                                  14
                                       shall be deemed a final denial of the claim for purposes of the Federal Tort Claims Act, thereby
                                  15
                                       enabling the filing of an action in federal court. Moreover, 20 C.F.R. § 429.101(a) provides:
                                  16
                                                               (a) This subpart applies only to claims filed under the
                                  17                  Federal Tort Claims Act, as amended, 28 U.S.C. 2671- 2680
                                                      (FTCA), for money damages against the United States for damage
                                  18                  to or loss of property or personal injury or death that is caused by
                                                      the negligent or wrongful act or omission of an employee of the
                                  19                  Social Security Administration (SSA). The loss, damage, injury or
                                                      death must be caused by the employee in the performance of his or
                                  20                  her official duties, under circumstances in which the United States,
                                                      if a private person, would be liable in accordance with the law of the
                                  21                  place where the act or omission occurred. This subpart does not
                                                      apply to any tort claims excluded from the FTCA under 28 U.S.C.
                                  22                  2680.1
                                  23   20 C.F.R. § 429.101(a) (emphasis added).

                                  24
                                       1
                                  25     28 U.S.C. § 2680(a) provides:
                                       The provisions of this chapter and section 1346(b) of this title shall not apply to—
                                  26   (a) Any claim based upon an act or omission of an employee of the Government, exercising due
                                       care, in the execution of a statute or regulation, whether or not such statute or regulation be
                                  27   valid, or based upon the exercise or performance or the failure to exercise or perform a
                                       discretionary function or duty on the part of a federal agency or an employee of the
                                  28   Government, whether or not the discretion involved be abused.

                                                                                         7
                                   1                                        III.    DISCUSSION

                                   2          Defendant argues in its Motion to Dismiss that there is no jurisdiction over Plaintiff's case

                                   3   because Congress has not waived the government's sovereign immunity for a tort claim against the

                                   4   SSA based on the way it handled Plaintiff's benefits. (Def.'s Mot. at 2-4.) Defendant further asserts

                                   5   that Congress created a specific administrative mechanism for handling any judicial review of

                                   6   SSA final decisions in 42 U.S.C. §§ 405(g) and 405(h), and because Plaintiff has not exhausted all

                                   7   of her administrative remedies by not appealing the ALJ's decision, she is barred from bringing a

                                   8   tort claim against the United States or the SSA due to sovereign immunity. (Id. at 4-7.) In

                                   9   response, Plaintiff argues that she does not seek judicial review of any decision rendered by the

                                  10   SSA and instead seeks damages for personal injury and loss of property caused by the

                                  11   government's negligent handling of her Social Security Benefits. (Pl.'s Opp'n at 1.) Plaintiff also

                                  12   asserts that they brought this action against the United States under the Federal Tort Claims Act
Northern District of California
 United States District Court




                                  13   ("FTCA"), and 28 U.S.C. section 1346(b)(1), for the gross negligence in the SSA's handling of

                                  14   Plaintiff's appeal and waiver of overpayment benefits. (Id.)

                                  15          Accordingly, the Court will first analyze whether Plaintiff properly brought her complaint

                                  16   under the FTCA. Second, the Court will assess whether the government waived its immunity

                                  17   against Plaintiff's negligence tort claim and also whether Plaintiff is limited to only pursuing

                                  18   administrative remedies with the SSA under 42 U.S.C. § 405(g) and 405(h) because her tort claim

                                  19   "arises under" the Social Security Act.

                                  20          A.      Whether Plaintiff Properly Brought an Action Under the FTCA

                                  21          Here, Plaintiff's Complaint states that "[t]his is an action against the Defendant United

                                  22   States of America under the Federal Tort Claim Act, (28 U.S.C. § 2671, et seq.) and 28 U.S.C. §

                                  23   1346(b)(1), for negligence in connection with Ms. Stansberry's application for appeal and waiver

                                  24   of overpayment of benefits. (Compl. ¶ 1.) Plaintiff also argues that Congress has waived the

                                  25   government's sovereign immunity because California's substantive tort law provides a right of

                                  26   action against a private person for negligence and that liability can be asserted against the United

                                  27   States when an SSA employee is negligent when performing official duties under the FTCA, 28

                                  28   U.S.C. § 1346(b)(1) and 20 C.F.R. §429.101(a). (Pl.'s Opp'n at 2, 6.) The Court disagrees.
                                                                                         8
                                   1          "One of the main purposes of the FTCA is to establish consistency between the liability

                                   2   incurred by individuals and by the government for the commission of tortious acts. Hence, the

                                   3   government can be sued 'under circumstances where the United States, if a private person, would

                                   4   be liable to the claimant in accordance with the law of the place where the act or omission

                                   5   occurred.'" Faber v. United States, 56 F.3d 1122, 1124 (9th Cir. 1995) (citing 28 U.S.C. §

                                   6   1346(b)). In other words, the “broad and just purpose” of the FTCA is “to compensate the victims

                                   7   of negligence in the conduct of governmental activities in circumstances like…those in which a

                                   8   private person would be liable and not to leave just treatment to the caprice and legislative burden

                                   9   of individual private laws.” Bailey v. United States, 623 F.3d 855, 868 (9th Cir. 2010) (citing

                                  10   Indian Towing Co. v. United States, 350 U.S. 61, 68-69 (1955); 28 U.S.C. § 1346(b)(1)). “It would

                                  11   be wrong to apply the discretionary function exception in a case where ... [the government's]

                                  12   judgment would be no different than a judgment made by a private individual not to take certain
Northern District of California
 United States District Court




                                  13   measures to ensure the safety” of others. Faber, 56 F.3d at 1125; see also Bailey, 623 F.3d at 868

                                  14   ("A private landowner in the Corps' position would have had to consider the exact same factors the

                                  15   Corps did when deciding to delay replacing the warning signs. This is exactly the kind of scenario

                                  16   that Congress intended to be covered by the FTCA."); Dalehite v. United States, 346 U.S. 15, 28

                                  17   (1953) (“Uppermost in the collective mind of Congress were the ordinary common-law torts.”).

                                  18   The Supreme Court also noted that the purpose of the FTCA was to “waive immunity from

                                  19   recognized causes of action, not to visit the government with novel and unprecedented liabilities.”

                                  20   Feres v. United States, 340 U.S. 135, 142 (1950).

                                  21          Here, Plaintiff alleges that the SSA committed tortious negligence in the handling of

                                  22   overpayment of benefits (Pl.'s Opp'n at 6-7), which is not an ordinary common-law tort but instead

                                  23   a task strictly associated with the daily operation of the SSA. Moreover, although the FTCA, 28

                                  24   U.S.C. § 1346(b)(1) and 20 C.F.R. §429.101(a) may hold federal employees liable for torts

                                  25   committed while those employees are acting within the scope of their office or employment or

                                  26   performing official duties, the FTCA actually has an "exception" provision that is also noted in 20

                                  27   C.F.R. §429.101(a) as: "This subpart does not apply to any tort claims excluded from the FTCA

                                  28   under 28 U.S.C. § 2680."
                                                                                        9
                                   1          The first provision of 26 U.S.C. § 2680, 26 U.S.C. § 2680(a) provides that: "The

                                   2   provisions of this chapter and section 1346(b) of this title shall not apply to— (a) Any claim based

                                   3   upon an act or omission of an employee of the Government, exercising due care, in the execution

                                   4   of a statute or regulation, whether or not such statute or regulation be valid, or based upon the

                                   5   exercise or performance or the failure to exercise or perform a discretionary function or duty on

                                   6   the part of a federal agency or an employee of the Government, whether or not the discretion

                                   7   involved be abused." Arguably, in assessing, processing, handling and dealing with the Plaintiff's

                                   8   overpayment of benefits that lies at the core of her tortious negligence claim, the SSA or the SSA

                                   9   employee working on Plaintiff's case exercised due care in the execution of various statutes or

                                  10   regulations, or failed to exercise or perform a discretionary function or duty on the part of the

                                  11   SSA. See (Ex. A at 6-9) (citing statutes and regulations pertaining to overpayment such as Section

                                  12   1631(b)(1)(B) of the Social Security Act (42 U.S.C. § 1983(b)(1)(B)), 20 CFR §§ 404.508(a),
Northern District of California
 United States District Court




                                  13   416.535, 416.537(a), 416.550, 416.551, 416.552, 416.553, 416.554, 416.555, 416.560, 416.570).

                                  14   Thus, Plaintiff's tortious negligence claim would be barred under the FTCA (26 U.S.C. § 2680)

                                  15   and 20 C.F.R. §429.101(a) for at least this reason.

                                  16          Moreover, Plaintiff does not appear to have complied completely with all the provisions of

                                  17   the FTCA, in particular 28 U.S.C. § 2675(a), which requires that, under the FTCA, a federal court

                                  18   action against the United States (on behalf of a federal agency such as the SSA) "shall not be

                                  19   instituted" unless "the claimant shall have first presented the claim to the appropriate Federal

                                  20   agency and his claim shall have been finally denied by the agency in writing and sent by

                                  21   certified or registered mail." 28 U.S.C. § 2675(a) (emphasis added). Here, Plaintiff has not

                                  22   alleged in her Complaint or elsewhere that she presented her tort claim of negligence to the SSA

                                  23   first before filing suit, nor is there any evidence that the negligence claim was finally denied by the

                                  24   SSA in writing and sent by certified or registered mail. (Id.) Title 28 U.S.C. § 2675(a) also

                                  25   provides that: "The failure of an agency to make final disposition of a claim within six months

                                  26   after it is filed shall, at the option of the claimant any time thereafter, be deemed a final denial of

                                  27   the claim for purposes of this section." Plaintiff has not alleged the above either. Thus, Plaintiff's

                                  28   FTCA claim is improper and must be dismissed.
                                                                                          10
                                   1           B.      Whether The Government Waived Its Sovereign Immunity

                                   2           Defendant argues that the government has not waived sovereign immunity here (Def.'s

                                   3   Mot. at 4-5) since there is a specific and limited waiver of sovereign immunity in 42 U.S.C. §§

                                   4   405(g) and 405(h) allowing judicial review of SSA decisions (Id. at 5-6) and because Plaintiff's

                                   5   negligence claim "arises under" the Social Security Act due to it exclusively involving the

                                   6   administration of overpayment of benefits, there is no jurisdiction in this case (Id. at 6-9).

                                   7   Defendant also asserts that in some situations, such as an auto accident involving an SSA worker

                                   8   acting in the scope of her employment, a tort claim against the United States and the SSA under

                                   9   the FTCA may be appropriate but Congress has made clear that a plaintiff cannot seek relief from

                                  10   the SSA's handling of her benefits by bringing a tort claim due to Congress prescribing a different

                                  11   remedy (and mechanism to administer those remedies) for that situation via the Social Security

                                  12   Act. (Id. at 8.) In response, Plaintiff argues that she does not seek judicial review of the ALJ's
Northern District of California
 United States District Court




                                  13   decision, as such 42 U.S.C. §§ 405(g) and 405(h) are inapplicable (Pl.'s Opp'n at 4-5), that

                                  14   Defendant has not and cannot cite to any authority that precludes Plaintiff's claim for negligence

                                  15   (Id. at 5-6), that this Court has jurisdiction over Plaintiff's claim of negligence (Id. at 6-8), that

                                  16   negligence claims are permitted against the United States outside of auto accidents (Id. at 8), and

                                  17   that Congress and the SSA have waived the government's sovereign immunity regarding Plaintiff's

                                  18   claim for negligence (Id. at 8-9).

                                  19           The Court finds Plaintiff's arguments unavailing. First, the Court lacks subject matter

                                  20   jurisdiction over Plaintiff's tort claim because it was improperly brought under the FTCA. (Pl.'s

                                  21   Opp'n at 6-7.) Second, although Plaintiff cites the case of MB Financial Group, Inc. v. United

                                  22   States Postal Service, 545 F.3d 814, 815 (9th Cir. 2008), she fails to note that the FTCA claim was

                                  23   properly pled in that case (e.g., alleging the filing of a claim to the U.S. Postal Service ("USPS")

                                  24   first and having the USPS respond before filing suit). The negligence complained of in that case

                                  25   also did not fall under one of the exceptions outlined in 26 U.S.C. § 2680 (e.g. negligent denial of

                                  26   use of a post office box is not the same as "any claim arising out of the loss, miscarriage, or

                                  27   negligent transmission of letters or postal matter" which is exempted by 26 U.S.C. § 2680(b)),

                                  28   whereas here, the SSA's handling arguably falls under the exemption specified in 26 U.S.C. §
                                                                                           11
                                   1   2680(a). Id. Moreover, unlike the SSA with its procedures outlined in 42 U.S.C. §§ 405(g) and

                                   2   405(h), the USPS does not have a similar administrative mechanism to handle claims for benefits.

                                   3   Third, Congress and the SSA have not waived the government's sovereign immunity for Plaintiff's

                                   4   claim for negligence because the only limited waiver of sovereign immunity lies within 42 U.S.C.

                                   5   §§ 405(g) and 405(h), where parties can seek judicial review of SSA decisions from ALJs.

                                   6           Furthermore, although Plaintiff argues that she does not seek judicial review of the ALJ's

                                   7   decision, and is instead seeking tort damages under the FTCA for the SSA's grossly negligent

                                   8   handling of her overpayments, her FTCA claim is deficient and should be dismissed, as described

                                   9   above. Even assuming the valid compliance of her FTCA claim, Plaintiff is still barred from suing

                                  10   the federal government due to the doctrine of sovereign immunity. Hence, the only avenue

                                  11   available to her is seeking judicial review of an SSA decision via 42 U.S.C. §§ 405(g) and 405(h).

                                  12   Here, Plaintiff simply did not exhaust her administrative remedies because she never appealed the
Northern District of California
 United States District Court




                                  13   ALJ's decision. (Def.'s Mot. at 3.) Plaintiff also no longer has the opportunity to appeal the ALJ's

                                  14   decision because a written appeal must be filed within 60 days of the date that she received the

                                  15   notice of the ALJ's decision, August 6, 2015, and it is clear that much more than 60 days have

                                  16   passed since that date. (Ex. A at 3.) Nonetheless, the notice of decision states that the Appeals

                                  17   Council will dismiss a late request "unless you show you had a good reason for not filing it on

                                  18   time," so Plaintiff technically may still be able to appeal the ALJ's decision if she provides a good

                                  19   enough reason for filing it at such a late period. As a result, Plaintiff's failure to timely appeal the

                                  20   ALJ's decision in order to exhaust all her administrative remedies does not somehow permit her to

                                  21   file a negligence tort claim against the U.S. government under the FTCA.

                                  22           Plaintiff's negligence tort claim is barred by the doctrine of sovereign immunity, because

                                  23   the only option available to her – where sovereign immunity has been waived in a limited

                                  24   circumstance – is seeking judicial review of a final SSA decision under 42 U.S.C. §§ 405(g) and

                                  25   405(h). The last sentence of 42 U.S.C. § 405(h) also bears reiteration because it states that: "No

                                  26   action against the United States, the Commissioner of Social Security, or any officer or employee

                                  27   thereof shall be brought under section 1331 or 1346 of title 28 to recover on any claim arising

                                  28   under this subchapter." 42 U.S.C. § 405(h) (emphasis added).
                                                                                          12
                                   1          The Court finds that the administration and handling, however negligent, of Plaintiff's

                                   2   overpayment of benefits undeniably "arises under" the Social Security Act because it deals

                                   3   exclusively with the daily operations, legal procedures and protocol of the SSA for handling

                                   4   overpayments. See Weinberger, 422 U.S. at 760-61 (The phrase "arising under" includes a claim

                                   5   in which "both standing and the substantive basis for the presentation" of the claim is the Social

                                   6   Security Act).

                                   7          The Court also disagrees with Plaintiff's characterization of the cases cited by Defendant

                                   8   because contrary to Plaintiff's assertions, all of those cases involved a plaintiff attempting to allege

                                   9   claims clearly "arising under" the Social Security Act but just under the guise of tortious,

                                  10   constitutional or non-SSA claim clothing. (Pl.'s Opp'n at 5-6.) In fact, various cases in the Ninth

                                  11   Circuit and from this Court have dismissed claims deceptively pled as tort or non-SSA claims

                                  12   because they still undoubtedly arose under the Social Security Act. See Hooker, 858 F.2d at 528-
Northern District of California
 United States District Court




                                  13   29 (the Ninth Circuit holding that section 405(h) barred plaintiffs' state law tort claim under the

                                  14   FTCA for negligent termination of disability benefits because that claim was "arising under" the

                                  15   Social Security Act); Marin, 769 F.2d at 592 (the Ninth Circuit finding that section 405(h) barred

                                  16   a FTCA tort claim alleging the SSA's negligent failure to process cost reports because that cause

                                  17   of action was "anticipated by the statute" of section 405(h)); Lopez, 2017 WL 2118313, at *1, *4

                                  18   (Because "there is no 'final decision' under § 405(g), and because [plaintiff]'s [tort- and

                                  19   constitutional-based claims for the SSA's improper disability determination and related conduct

                                  20   such as tampering with the information in his file, which led to his identity being stolen,] 'arise

                                  21   under' the Social Security Act, his claims fall outside the government's limited waiver of sovereign

                                  22   immunity in this context."). More directly on point, a case from this Court dismissed a tort claim

                                  23   pled against the SSA for negligently handling the overpayment of benefits. See Walker v. Colvin,

                                  24   No. 13-5037-BLF, 2014 WL 5462425, at *6 (N.D. Cal. Oct. 26, 2014) ("Plaintiff appears to

                                  25   contend that the SSA was negligent in overpaying benefits and in recovering the overpaid

                                  26   benefits...To the extent Plaintiff seeks tort damages for those alleged injuries, the Court agrees

                                  27   with Defendant that [Schweiker, 487 U.S. at 412, 414, 429 (holding that § 405(h) barred Bivens-

                                  28   based due-process claims for the wrongful termination of benefits)] forecloses such damages.").
                                                                                         13
                                   1          The Court is in accord with the above precedent and therefore finds that because Plaintiff's

                                   2   negligence tort claim arising from the SSA's handling of the administration and recovery of her

                                   3   overpayment of benefits clearly "arises under" the Social Security Act, and because Plaintiff has

                                   4   not effectuated a "final decision" under § 405(g) by timely appealing the ALJ's decision, Plaintiff's

                                   5   Complaint falls outside of the government's limited waiver of sovereign immunity and, hence,

                                   6   must be dismissed for lack of subject matter jurisdiction.

                                   7          Therefore, Defendant's Motion to Dismiss is GRANTED with prejudice, and without leave

                                   8   to amend, because it does not appear that Plaintiff's Complaint can be cured by the allegation of

                                   9   other facts or with any other amendment.

                                  10          IT IS SO ORDERED.

                                  11   Dated: October 29, 2018
                                                                                             __________________________________
                                  12
Northern District of California




                                                                                             KANDIS A. WESTMORE
 United States District Court




                                  13                                                         United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        14
